
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 298
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2010
			Mr. Towns submitted
			 the following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  videotaping or photographing of police engaged in potentially abusive activity
		  in a public place should not be prosecuted in State or Federal
		  courts.
	
	
		Whereas prosecutors in several States are applying State
			 wiretapping laws in the prosecution of individuals for the videotaping of
			 police engaged in potentially abusive activity;
		Whereas State and Federal wiretapping laws were not
			 intended to be used for such charges;
		Whereas some police departments have been using national
			 security as a justification for the harassment, charges, or an arrest of
			 individuals, based solely on a citizen recording, with no additional factors
			 considered;
		Whereas a study conducted by the U.S. Department of
			 Justice in 2000 indicated that 22 percent of police officers claim their fellow
			 officers sometimes, often, or always use excessive force; and
		Whereas the privacy and safety rights of the police
			 officers in the line of duty must be balanced carefully with the public’s right
			 to transparency and accountability of public servants: Now, therefore, be
			 it
		
	
		That it is the sense of Congress
			 that—
			(1)citizen recording fills in gaps in existing
			 checks against law enforcement abuses, when balanced with the needs of law
			 enforcement, police privacy, and citizen privacy;
			(2)national security
			 alone is insufficient justification for harassment, charges, or an arrest for
			 otherwise innocent behavior, such as videotaping; and
			(3)members of the
			 public have a right to observe, and if they choose, to make video or sound
			 recordings of the police during the discharge of their public duties, as long
			 as they do not physically or otherwise interfere with the officers’ discharge
			 of their duties, or violate any other State or Federal law, intended to protect
			 the safety of police officers, in the process of the recording.
			
